Case: 12-10544   Document: 00512749124   Page: 1   Date Filed: 08/28/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit

                                                                       FILED
                                                                   August 28, 2014
                               No. 12-10544
                                                                    Lyle W. Cayce
                                                                         Clerk
ERICA P. JOHN FUND, INCORPORATED, formerly known as Archidiocese
of Milwaukee Supporting Funds, Inc., On Behalf of Itself and All Others
Similarly Situated,

                                        Plaintiff-Appellee,
v.

HALLIBURTON COMPANY,

                                        Defendant-Appellant.

_________________________

LORI A. RUSSO, On Behalf of Herself and All Others Similarly Situated,

                                        Plaintiff

v.

HALLIBURTON COMPANY; DAVID J. LESAR,

                                        Defendants-Appellants,
_________________________

ERNEST HACK, On Behalf of Himself and All Others Similarly Situated,

                                        Plaintiff

HALLIBURTON COMPANY; DAVID J. LESAR,

                                        Defendants-Appellants,

__________________________
     Case: 12-10544   Document: 00512749124     Page: 2   Date Filed: 08/28/2014



                                 No. 12-10544


POLAR INVESTMENT CLUB, On Behalf of Itself and All Others Similarly
Situated,

                                           Plaintiff

v.

HALLIBURTON COMPANY; DAVID J. LESAR,

                                        Defendants-Appellants
             ________________________________________________

                Appeal from the United States District Court
                     for the Northern District of Texas
            _________________________________________________

                       ON REMAND FROM
            THE SUPREME COURT OF THE UNITED STATES

Before DAVIS, GRAVES and HIGGINSON, Circuit Judges.
PER CURIAM:
      This case returns to us on remand from the Supreme Court, No. 13-317,
Halliburton Co., et al. v. Erica P. John Fund, Inc., fka Archdiocese of
Milwaukee Supporting Fund, Inc. following the Court’s grant of a Writ of
Certiorari to consider our affirmance of the district court’s judgment. The
Supreme Court reversed our judgment and remanded this case to us for further
proceedings consistent with the opinion of the Court.          Accordingly, we
VACATE the district court judgment. We REMAND this case to the District
Court for the Northern District of Texas for further proceedings consistent with
the Supreme Court’s opinion.




                                       2